Title: Minutes of the Board of Visitors of the University of Virginia, 1 April 1820
From: 
To: 


                
                    1820. Apr. 1.
                
                A special meeting of the Visitors of the University having been called in the month of February to be held on this day Apr. 1. signed by Th: Jefferson, James Madison, Chapman Johnson, Joseph C. Cabell, James Breckenridge & Robert Taylor, and duly notified to John H. Cocke to whom no opportunity had occurred of presenting it for his signature, the sd. Th: Jefferson and James Madison attended accordingly, but not constituting a Quorum, no proceedings took place.
                
                    Th: Jefferson Rector.
                
            